DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Mjahi et al. ( WO 2017/11176 A10). 
The US publication (US 2018/0350880 A1) of Mjahi is used in the rejection of the claims. 
Regarding claims 1-8 and 10-12, Mijahi teaches in figure 1 and related text e.g.  a memory device (100; Fig.1), comprising: a word line ( bottom 110 formed under 102; Fig.1; 110 can serve as word line or bit line; this case word line; Para. 0026); a selector element (106; Fig.1; Para. 0018) above the word line (110), the selector element comprising a selector material layer (106) and a ballast material layer (108; Fig.1; Para. 0022) different than the selector material layer (106 and 108 different layers; Fig.1); a bipolar memory element (102 formed above 104; 
Regarding claim 9, Mijahi teaches the selector element is above the bipolar memory element (Figure 1; claim 9 is taught by Figure 1 since the direction of the figure 1 used in the rejection above can be used upside down and reject the limitation of claim 9 that the selector element is above the bipolar memory).
Allowable Subject Matter
Claims 13-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 

Claim 18 is allowed since the prior art reference does not teach: “...patterning the bipolar memory material layer stack; patterning the conductive electrode layer to form a conductive electrode; forming a selector element by using the conductive to pattern the selector material stack; forming a second dielectric layer on the hardmask, on sidewalls of the selector element and on sidewalls of the bipolar memory element; planarizing the second dielectric layer to expose an uppermost surface of the bipolar memory element; and forming a word line on the uppermost surface of the bipolar memory element and on an uppermost surface of the second dielectric layer.” with the rest of the limitations of claim 18.
Claim 18 is allowed since the order of the steps are not taught by the prior art reference. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mounir S Amer whose telephone number is (571)270-3683. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOUNIR S AMER/            Primary Examiner, Art Unit 2894